Case 5:19-cv-01278-JGB-SP Document 15 Filed 11/26/19 Page 1 of 2 Page ID #:62

                                                              JS-6
                                                               Admin Stay
  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
10
11 MARLON ROMERO AND ANGELICA                      Case No. 5:19-cv-01278-JGB-SP
   ROMERO,
12                                                 ORDER GRANTING
                Plaintiff,                         STIPULATION TO STAY ACTION
13                                                 AND ARBITRATE ALL CLAIMS
      v.
14
   HOME DEPOT U.S.A., INC.
15
                Defendant
16
17
18
19
20
21
22
23
24
25
26
27
28
      DMWEST #38400393 v1                                     Case No. 5:19-cv-01278-JGB-SP
                ORDER GRANTING STIPULATION TO STAY ACTION AND ARBITRATE ALL CLAIMS
Case 5:19-cv-01278-JGB-SP Document 15 Filed 11/26/19 Page 2 of 2 Page ID #:63



  1                                          ORDER
  2            Having reviewed the parties’ Stipulation to Stay Action and Arbitrate All
  3 Claims, and finding good cause, the Stipulation is GRANTED.
  4            Plaintiff’s claims against defendant Home Depot U.S.A., Inc. (“Home
  5 Depot”) are stayed and said claims shall be submitted to binding arbitration before
  6 the American Arbitration Association pursuant to the terms of the arbitration
  7 agreement contained in the credit card agreement attached to the Stipulation as
  8 Exhibit 1. This action shall be stayed pending completion of the arbitration
  9 proceedings.
10             IT IS SO ORDERED.
11
      DATED: November 26, 2019
12
                                                      United States District Court Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      DMWEST #38400393 v1                        2              Case No. 5:19-cv-01278-JGB-SP
                ORDER GRANTING STIPULATION TO STAY ACTION AND ARBITRATE ALL CLAIMS
